Citation Nr: 1142270	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-38 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to July 19, 2007, for the award of service connection for a biomechanical strain of the upper back.

2.  Entitlement to an effective date prior to July 19, 2007, for the award of service connection for a left hip strain.

3.  Entitlement to an effective date prior to July 19, 2007, for the award of service connection for a biomechanical strain of the lower back.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1986 to January 1990. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In this decision, the RO awarded the Veteran service connection for an upper back disability, a left hip disability, and a lower back disability.  The RO assigned an effective date of July 19, 2007 for each award respectively.  The Veteran disagreed with these assigned effective dates, and perfected an appeal as to all three issues.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Detroit RO in February 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Issues not on appeal

In an August 2008 rating decision, the RO awarded the Veteran service connection for posttraumatic stress disorder (PTSD) and a right knee strain.  The RO assigned initial disability ratings of 30 percent and 0 percent respectively.  The Veteran initiated, but did not perfect an appeal as to both of these initially-assigned ratings.  Indeed, the Veteran did not file a substantive appeal [VA Form 9] following the RO's issuance of a November 2009 Statement of the Case (SOC) addressing these issues.  As such, the issues are not in appellate status, and will be discussed no further.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [noting that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection]; see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. 


FINDINGS OF FACT

1.  On May 31, 2007, the RO received the Veteran's increased rating claim for her service-connected left knee disability, as well as her informal service-connection claims for conditions secondary to her service-connected left knee disability, to include her upper back, left hip and lower back disabilities.  

2.  On July 19, 2007, the RO received a second statement from the Veteran, who after retaining representation, specifically clarified that she wanted VA to consider an award of service-connection for her hip and back conditions as secondary to her left knee disability.  The RO awarded service connection for upper back, left hip, and lower back disabilities in a December 2007 rating decision, effective July 19, 2007.   


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of an effective date of May 31, 2007, for the grant of service connection for upper back, left hip and lower back disabilities have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal arises from disagreement with the effective dates following the grant of service-connection.  The Board notes that in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that once a service-connection claim is granted, the claim is substantiated and further notice as to the effective date and rating elements is not required.  Therefore, in this case, as entitlement to service connection for upper back, left hip, and lower back disabilities has already been granted by the RO, and the Veteran is now seeking an earlier effective date for the award of these disabilities, further notice regarding the effective date is not required.  Id.; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Veteran was in fact provided notice under the VCAA and Dingess regarding effective dates in a letter dated in October 2007.  

Concerning VA's duty to assist in the development of the Veteran's claims, the Board notes that the Veteran's service treatment records, post-service VA treatment records, and lay statements of argument have been obtained.  As discussed below, no further development is necessary in this case as the outcome of the Veteran's earlier effective date claims rests with evidence that is already in the claims folder. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran, especially in light of the fact that the Board is now granting the Veteran's effective date claims herein.

In addition, general due process considerations have been satisfied.  See 38 C.F.R.  § 3.103 (2011).  The Veteran has been accorded ample opportunity to present evidence and argument in support of her appeal.  She has retained the services of an representative, and testified before the undersigned in February 2011. 

Accordingly, the Board will address the issues on appeal. 

Relevant law and regulations

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002);              38 C.F.R. § 3.400 (2011).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West Supp 2011); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

Analysis

The RO has assigned an effective date of July 19, 2007, for the award of service connection for the Veteran's upper back, left hip and lower back disabilities, based on the VA's receipt of a statement regarding those disabilities on that date.  The Veteran seeks the assignment of an effective date earlier than July 19, 2007, contending that the date should be approximately two months earlier, May 31, 2007.  Based upon a complete review of the evidence on file, and for reasons and bases expressed immediately below, the Board resolves all doubt in the Veteran's favor and finds that the assignment of an effective date of May 31, 2007, is in fact warranted for each service-connection award at issue. 

As has been discussed in the law and regulations section above, the assignment of an effective date for service connection is in essence governed by the date of filing with VA of a claim therefor.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2011).  The Board's inquiry thus is limited by operation of law to whether claims of entitlement to service connection for upper back, left hip, and lower back disabilities were filed after the Veteran left military service in January 1990 and before the current effective date of the award in question, July 19, 2007.

On May 31, 2007, the RO received a letter from the Veteran requesting to have her "disability case reviewed for a possible increase in percentage on [her] left knee."  The Veteran, who was unrepresented at the time, also indicated that she has "increased pain, severely limited mobility and a large decrease in tolerance to activity since the beginning of the year."  See the Veteran's May 29, 2007, letter to the RO, received on May 31, 2007.  

In July 2007, the Veteran obtained representation from the American Legion.  She promptly filed another statement with the RO, received on July 19, 2007, that referenced her May 31, 2007, letter and informed the RO that she had been receiving treatment for hip and back conditions that she believed were secondary to her service-connected left knee disability.  When the RO awarded the Veteran service connection for upper back, left hip and low back disabilities as secondary to her left knee disability in December 2007, it assigned an effective date of July 19, 2007, for each award respectively.  

In essence, the Veteran asserts that she fully intended her May 31, 2007, request for an updated evaluation of her left knee to include evaluation of those disabilities that are secondary to her left knee disability.  She testified in February 2011 that she assumed since VA had been treating her for her left knee disability and its resulting effect on other disabilities, her request for an updated evaluation of that knee would include assessments of all other secondary disabilities.  She states that it was not until she obtained representation less than two months later that she was advised to actually clarify what additional disabilities she was told by VA physicians were related to her left knee.  See the February 2011 hearing transcript, pages 5-8.  Pertinently, the Veteran's representative specified at the February 2011 hearing that the Veteran's July 19, 2007 statement was sent to VA as "clarification of issues to enhance the informal notice" of the Veteran's May 31, 2007 claim, and that the Veteran does not seek an effective date earlier than May 31, 2007.  See id., pages 4 and 7.  

VA's statutory duty to assist means that VA must liberally read all documents submitted to include all issues presented.  See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Crucially, however, in Brannon v. West, 12 Vet. App. 32 (1998), the Court observed that while the VA must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant.  The Court has further held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 207, 213 (1994) (stating  that "[t]here must be some indication . . . that [a claimant] wishes to raise a particular issue . . . .  The indication need not be express or highly detailed; it must only reasonably raise the issue.")

The Board has carefully reviewed the record, and in light of the Veteran's prompt clarification of her original May 31, 2007, claim immediately upon obtaining representation in July 2007, as well as her competent and credible testimony on the matter, the Board resolves all doubt in the Veteran's favor and finds that the Veteran's May 31, 2007, letter to the RO may reasonably be considered to be an informal claim of entitlement to service connection for conditions secondary to her service-connected left knee disability-namely, upper back, left hip, and low back conditions.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [finding that the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].  Essentially, the Veteran's July 2007 statement acted as a formal clarification of her May 2007 informal claim.  

In this connection, the Board finds that an effective date of May 31, 2007 is warranted for the award of service connection for the Veteran's upper back, left hip, and lower back disabilities.  The benefits sought on appeal are accordingly granted.








(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date of May 31, 2007, for the grant of service connection for a biomechanical strain of the upper back is granted.

Entitlement to an effective date of May 31, 2007, for the grant of service connection for a left hip strain.

Entitlement to an effective date of May 31, 2007, for the grant of service connection for a biomechanical strain of the lower back is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


